


110 HR 832 IH: To provide that Federal property reversions on land

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 832
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide that Federal property reversions on land
		  deeded to the Municipality of Anchorage be conveyed to the Municipality in
		  order to unencumber the Municipality’s title.
	
	
		1.Reversion conveyances,
			 anchorage, alaska
			(a)Conveyances
			 authorizedThe Secretary of
			 the Interior (the Secretary) shall convey, without
			 consideration, to the Municipality of Anchorage, Alaska (the
			 Municipality), the reversionary interest of the United States in
			 and to parcels of real property, including improvements thereon, which are
			 owned by the Municipality and located in Anchorage, Alaska, for the purpose of
			 unencumbering the title of the Municipality.
			(b)Description of
			 propertiesThe exact parcels
			 and legal descriptions of the properties for which the title of the
			 Municipality is subject to a Federal reversionary interest to be conveyed by
			 the Secretary to the Municipality under subsection (a) shall be determined in a
			 manner satisfactory to the Secretary.
			(c)Additional terms
			 and considerationsThe
			 Secretary may require such additional terms and conditions with the conveyances
			 as the Secretary considers appropriate to protect the interests of the United
			 States.
			
